Citation Nr: 0725340	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1974 to 
October 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2005  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.

In February 2007, the veteran testified at a video-conference 
hearing before          the undersigned Veterans Law Judge 
(VLJ) of the Board.  

Unfortunately, further development of the evidence remains 
necessary before deciding the claim on appeal.  So this case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

After a preliminary review of the evidence thus far obtained, 
there are several components of the veteran's current 
psychiatric condition and, as well, his treatment history 
since service that require clarification by obtaining a more 
comprehensive VA medical opinion.  

The veteran's post-service private treatment providers have 
diagnosed bipolar disorder and alternatively, depressive 
disorder and/or alcohol abuse.  Notably, though, a November 
2005 VA examiner only diagnosed alcohol abuse, although there 
may be additional diagnoses on remand.  The determination as 
to a precise diagnosis is essential, inasmuch as VA laws and 
regulations preclude an award of service connection where an 
injury or disease was the result of willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.301(d) (2006).  See also 
VAOPGCPREC 7-99 (June 9, 1999).

Provided that a current diagnosis of a claimed mental 
disorder is confirmed (other than substance abuse), the 
dispositive question would become whether this condition is 
causally related to the veteran's military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."); Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  See too, 38 
C.F.R. § 3.303(d) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").

The factual background of this case as reflected in the 
evidence of record as of the November 2005 VA psychiatric 
examination consisted, in part, of the veteran's service 
medical records (SMRs) - which did not expressly indicate 
any psychiatric treatment rendered up until the time of 
separation.  When responding to a medical history 
questionnaire during his September 1977 military separation 
examination, he indicated he had experienced depression or 
excessive worry and "nervous trouble."  The examining 
military physician listed an objective diagnosis of 
"depression and worry, secondary to personal problems." 

In the post-service treatment records obtained from the 
S.L.H. private clinic there is on file as of July 2005 a 
physician's continuing assessment of depression.  Also 
obtained by the veteran is a September 2005 letter from a 
former employer recounting that over the course of the past 
30 years the veteran had demonstrated periods of mood swings 
and, at times, outbursts.  An October 2005 lay statement from 
the veteran's wife indicated having observed instances of 
emotional and seemingly depressed type behavior on the part 
of the veteran prior to his separation from military service.

Then in November 2005 the veteran had a VA examination, at 
which point he reported having experienced several 
psychological stressors beginning in service.  He referred to 
having received a hardship discharge following the death of 
his mother, and also having had various relationship 
difficulties with his wife.  


He reported having actually been diagnosed with manic 
depressive disorder at the time of discharge.  After 
evaluating the veteran's reported history and conducting a 
mental status examination, the VA examiner diagnosed alcohol 
dependence.  He further found that the veteran did not meet 
the criteria for a diagnosis of major depression and that he 
was not then receiving any psychiatric treatment.  It was 
considered, instead, that he had a long history of alcohol 
dependence, which had led to problems with controlling his 
temper, impulsivity, and loss of several jobs.  There was 
some evidence of anxiety and depression associated with 
stressors at the time of his discharge from active duty 
service, but this was not thought to be outside the realm of 
what would be expected with these stressors.  It was 
concluded there was no evidence of disability related to 
military service.  

Since that examination, there have been additional records 
obtained concerning the veteran's more recent treatment at a 
state mental health center in South Carolina, indicating 
initially in December 2005 a diagnosis of depression, and 
then in January 2006 a diagnosis of bipolar disorder, 
depressive.  A March 2006 letter from a counselor at this 
facility further states the diagnosis of bipolar affective 
disorder, depressed, severe, without psychotic features.  
According to this counselor, the veteran's history suggested 
that his illness had interfered with his ability to work, 
including explosive temper episodes as a manifestation of the 
disorder.  It was deemed impossible to say with certainty 
that any one stressor in his life "caused" him to have 
bipolar disorder -- however, it was certainly possible that 
his military service, which became particularly stressful 
toward the end, could have triggered his illness.  Moreover, 
if he already had the illness, it seemed likely that this 
stress could have aggravated his condition.

The veteran has also provided in August 2006 lay statements 
from other individuals attesting to the fact that they had 
not witnessed nor were aware of any episodes of alcohol abuse 
on his part.

This evidence, particularly the report of the November 2005 
VA examination, while reflecting arguably the most detailed 
discussion to date of the veteran's history and current 
condition, is nonetheless absent confirmation that the claims 
file was ever reviewed; and while the SMRs are relatively 
limited, there were at least some findings of record 
available to the examiner of a diagnosed post-service 
psychiatric disorder.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  See also Bielby v. Brown, 7 Vet. App. 260, 269 
(1994) (a medical opinion is of no evidentiary value when 
physician failed to review veteran's records before rendering 
an opinion).  Perhaps more significant is the evidence 
received following the examination that substantiates the 
treatment since service for bipolar disorder, as well as the 
March 2006 treatment counselor's letter, which though hardly 
definitive does at least provide a plausible basis upon which 
there could exist a link to service.  The presence of a 
current diagnosis of bipolar disorder, even aside from the 
March 2006 statement on causation, in itself would prompt 
some reconsideration of the medical evidence inasmuch as the 
conclusion expressed in the November 2005 examination report 
was predicated significantly on the absence of a current 
psychiatric diagnosis (apart from substance abuse).

Thus, a supplemental opinion should be obtained from the 
November 2005 VA examiner regarding whether the veteran 
indeed has a qualifying current diagnosed psychiatric 
disorder that is, in turn, related to his military service, 
based on the opportunity to review the claims file -- 
inclusive of the more recently received evidence of record.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	If possible, have the psychiatrist 
who examined the veteran in November 
2005 submit an addendum to that 
evaluation.  Specifically, the examiner 
is requested to again review the 
relevant evidence in this case and 
provide a supplemental opinion with 
regard to whether the veteran has any 
current psychiatric disability (other 
than substance abuse) that is at least 
as likely as not (i.e., 50 percent or 
greater probability) etiologically 
related to his military service, 
arising out of events other than a 
history of substance abuse.  
In rendering this determination please 
take into account, in particular, the 
records from the state mental health 
clinic indicating a January 2006 
diagnosis of bipolar disorder, as well 
as March 2006 treatment counselor's 
letter pertaining to the etiology of 
that same condition.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a 
psychologist/psychiatrist equally 
qualified to make this determination.  
(Note:  if this latter situation 
arises, this may require having the 
veteran 
re-examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  It is 
absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand. 

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  See Stegall v. West, 
11 Vet. App. 268 (1998).



3.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




